Cite as 2014 Ark. 133

                  SUPREME COURT OF ARKANSAS
                                        No.   CR-14-132

                                                   Opinion Delivered   March 20, 2014
JAMES E. MCNICHOLS                                 PRO SE PETITION FOR WRIT OF
                               PETITIONER          MANDAMUS [LONOKE COUNTY
                                                   CIRCUIT COURT, NO. 43CR-07-238]
v.

HONORABLE BARBARA ELMORE,
CIRCUIT JUDGE                                      PETITION MOOT.
                 RESPONDENT


                                         PER CURIAM


       Now before us is a pro se petition for writ of mandamus filed by petitioner James E.

McNichols. In 2013, petitioner’s petition for postconviction relief pursuant to Arkansas Rule

of Criminal Procedure 37.1 (2007) was dismissed in the Lonoke County Circuit Court. On

October 2, 2013, petitioner filed a motion for reconsideration. On February 11, 2014, petitioner

filed in this court the instant petition seeking a writ compelling Circuit Judge Barbara Elmore

to act on the motion for reconsideration. Judge Elmore timely filed a response to the petition

to which was appended a copy of her order, entered February 19, 2014, disposing of the motion.

       As the motion that was the subject of the mandamus action has been acted on by the

respondent, the mandamus action is now moot. Glaze v. Reynolds, 2013 Ark. 43 (per curiam);

McCoy v. Pope, 2010 Ark. 183 (per curiam). Even though the respondent has acted on the motion

that was the subject of the mandamus action, rendering it moot, we note that Judge Elmore in

her response states that she was unaware that the motion for reconsideration had been filed

because she did not receive a copy of it. In the order, Judge Elmore also notes that she would

have acted on the motion earlier but petitioner failed to provide her with a copy of it. However,
                                        Cite as 2014 Ark. 133

this court has specifically said that lack of service is not in itself good cause for delay in disposing

of a pleading on the court’s docket. See Paige v. Reynolds, 2013 Ark. 73 (per curiam). This is true

for all filings, including Rule 37.1 petitions where a petitioner may have an obligation to comply

with notification rules in order to obtain relief under the Rule. Paige, 2013 Ark. 73.

        As we have made clear in prior opinions, the prompt resolution of all matters before a

court is vital to the administration of justice. Paige, 2013 Ark. 73; Nelson v. Glover, 2012 Ark. 307

(per curiam); Higgins v. Proctor, 2009 Ark. 496 (per curiam). In order for the courts to comply

with this judicial obligation, a system must be in place in every judicial district whereby each

judge is made fully aware of all filings on his or her docket. Paige, 2013 Ark. 73; Goodwin v.

Keaton, 2012 Ark. 137 (per curiam). We take this opportunity to again urge all judicial districts

to ensure that the district has a plan whereby judges are promptly informed of all filings in their

courts. See Nelson, 2012 Ark. 307; see also Cabral v. Keith, 364 Ark. 456, 220 S.W.3d 683 (2005);

McCoy v. Phillips, 357 Ark. 368, 166 S.W.3d 564 (2004) (per curiam).

        Petition moot.

        James E. McNichols, pro se petitioner.

        Dustin McDaniel, Att’y Gen., by: Karen Virginia Wallace, Ass’t Att’y Gen., for appellee.




                                                   2